Case 1:19-cv-02172-CBA-ST Document 56 Filed 03/25/21 Page 1 of 2 PageID #: 306
                                                                                                    Clerk’s Office
                                                                                                    Filed Date: 3/25/21


                                                                                                    U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT                                                                        EASTERN DISTRICT OF NEW
EASTERN DISTRICT OF NEW YORK                                                                        YORK
----------------------------------------------------------x                                         BROOKLYN OFFICE
HOUSSAM ELACHKAR,
                           Plaintiff,
                                                                         NOT FOR PUBLICATION
         -against-                                                       MEMORANDUM & ORDER
                                                                         19-CV-02172 (CBA) (ST)
CITY OF NEW YORK, et al.
                           Defendants.
----------------------------------------------------------x

AMON, United States District Judge:

         On April 12, 2019, plaintiff Houssam Elachkar (“Plaintiff”) brought this action against

defendants the City of New York, New York Transit Authority, Metropolitan Transit Authority,

New York City Police Department (“NYPD”) Officer Mariarit Acquista, and five John Doe NYPD

Officers (together, the “Defendants”). (See ECF Docket Entry (“D.E.”) # 1.) Plaintiff brought

causes of action pursuant to 42 U.S.C. §§ 1983, 1988, and New York State law. On July 10, 2019

Plaintiff filed an Amended Complaint naming NYPD Officer Jean Lormestil as a defendant and

reducing the number of John Doe defendants to four. (D.E. # 20.) Plaintiff thereafter failed to

appear at three consecutive conferences, (see D.E. ## 49, 50, 52), or respond to any attempts to

contact him for over a year, (see D.E. #55 at 4). After being cautioned1 by the Honorable Steven

Tiscione, United States Magistrate Judge, that his failure to contact the Court by July 31, 2020

would result in a recommendation of dismissal for failure to prosecute, Plaintiff failed to do so.


1
  Plaintiff failed to appear at the July 7, 2020 conference before Magistrate Judge Tiscione. (See D.E. # 52.) The
minute order for that conference, which was served on Plaintiff by mail to the last address Plaintiff had provided to
the Court, (see D.E. # 53), stated that “[i]f Plaintiff does not contact the Court by July 31, 2020, the Court will have
no choice but to recommend that the case be dismissed for failure to prosecute.” (D.E. # 52.) Since it appears that
Plaintiff did not appear at the July 7, 2020 conference, I decline to adopt the portion of Magistrate Judge Tiscione’s
report and recommendation that provides that “[d]uring a telephone conference held on July 7, 2020, this Court
cautioned Plaintiff that failure to contact the Court by July 31, 2020 would result in a report and recommendation . . .
that the case should be dismissed for failure to prosecute.” (D.E. # 55 at 1 (emphasis added).) However, the fact that
Plaintiff was cautioned that further failure to communicate would result in a recommendation of dismissal by mail
rather than by telephone does not undermine Magistrate Judge Tiscione’s thorough analysis or well-reasoned
conclusion that dismissal is warranted here.

                                                           1
Case 1:19-cv-02172-CBA-ST Document 56 Filed 03/25/21 Page 2 of 2 PageID #: 307




(See D.E. ## 52, 54.) Defendants thereafter filed a motion to dismiss for failure to prosecute,

which was referred to Magistrate Judge Tiscione for report and recommendation (“R&R”). (D.E.

dated 8/18/2020.) The motion to dismiss was served on Plaintiff by mail, (see D.E. # 55 at 4), but

Plaintiff failed to respond. On March 3, 2021, Magistrate Judge Tiscione issued a thorough and

well-reasoned R&R recommending that Defendants’ motion be granted and that the action be

dismissed with prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. (D.E. #

55.)

       No party has objected to the R&R, and the time for doing so has passed. When deciding

whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). To accept

those portions of the R&R to which no timely objection has been made, “a district court need only

satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).

       The Court has reviewed the record and, with the exception noted in footnote 1, supra, finds

no clear error and adopts the R&R. Accordingly, the Court orders that this action be dismissed

with prejudice for Plaintiff’s failure to prosecute pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure. The Clerk of Court is respectfully directed to enter judgment accordingly and

close the case.



SO ORDERED.

Dated: March 25, 2021
       Brooklyn, New York                             __/s/ Carol Bagley Amon_ _____
                                                      Carol Bagley Amon
                                                      United States District Judge




                                                 2
